Citation Nr: 1438908	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis of the right wrist, status post fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was thereafter transferred to the jurisdiction of the New York, New York, RO.

In April 2011, the case was remanded to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  In November 2011, the Veteran testified at a Board hearing before the undersigned at the New York, New York, RO, and a copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for arthritis of the right wrist.  Before the Board can adjudicate this claim on the merits, additional development is required.  38 C.F.R. § 19.9(a) (2013).  

I.  VA Examination

The Veteran was afforded a VA examination in March 2009 in connection with his claim of entitlement to a rating in excess of 20 percent for arthritis of the right wrist.  At his examination, the Veteran's right wrist demonstrated dorsiflexion of 15 degrees and palmarflexion of 20 degrees.  The Veteran later testified at his November 2011 hearing before the Board that he is often unable to flex his right wrist and he has to wear a brace full time.  See Board Hearing Tr. at 6-7.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).  The Veteran's statements that he had to wear a brace full time and often could not flex his right wrist indicate that his disability may have significantly changed since his last VA examination.  Further, the Veteran's last examination was over five years ago.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected right wrist.

II.  Supplemental Statement of the Case

At his November 2011 Board hearing, the Veteran testified that he has been receiving ongoing treatment for his right wrist at the VA Medical Center (VAMC) in New York, New York.  Subsequent to his hearing, the Veteran filed additional claims, which were adjudicated by the RO in a September 2013 rating decision.  While developing these claims, the RO obtained all updated treatment records from the New York, New York VAMC system and associated them with the Veteran's electronic file.  In regard to the Veteran's current claim on appeal, the Board cannot consider this pertinent evidence in the first instance, see 38 C.F.R. § 19.37, and as such, it must be considered by the AOJ prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records of VA treatment the Veteran has received for his right wrist from the VAMC system in New York, New York.  All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected right wrist.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to perform all necessary clinical testing, and a report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.   38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, readjudicate the issue of entitlement to a rating in excess of 20 percent for arthritis of the right wrist, considering all evidence of record, to include evidence associated with the paper and electronic file since the last adjudication in July 2009.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



